Parker C. J.
delivered the opinion of the Court. We think it quite clear, that by the will of Israel Walker, the farm was devised to the two sons as tenants in common, and not one half to each in severalty.
But we are sorry to find, upon examining the authorities cited and others upon the subject, that no judgment can be rendered upon this special verdict of the jury, it being deficient in substance, and not capable of being amended but by consent Indeed some of the authorities do not make that exception , with which however we do not agree, as we can see no good reason why a special verdict, which, in practice, is little more than an agreed statement of facts put into this form, should not *538be corrected, both parties consenting. But without such con sent, (and there is none in this case,) there can be no amend ment, and if the verdict is defective, there can be no judgment